Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “super-frame generator means arranged to prepend a first subset of capacity units corresponding to said super-frame preamble to a second subset of capacity units of said plurality corresponding to said plurality of physical layer frames, and to insert a pilot field of 36 super-frame pilot symbols type A in between each pair of consecutive blocks of 16 capacity units, thereby obtaining a pilot segment, and arranged to generate a super- frame by collecting a number of said pilot segment, said number being smaller than 415.”
 	The prior art of record (in particular, Becker et al (US 2010/0128660) (hereinafter Becker) does not disclose, with respect to claim 1, “super-frame generator means arranged to prepend a first subset of capacity units corresponding to said super-frame preamble to a second subset of capacity units of said plurality corresponding to said plurality of physical layer frames, and to insert a pilot field of 36 super-frame pilot symbols type A in between each pair of consecutive blocks of 16 capacity units, thereby obtaining a pilot segment, and arranged to generate a super- frame by collecting a number of said pilot segment, said number being smaller than 415.” as claimed.  Rather, Becker discloses superframe structure (see Becker, p. [0154]).  Moreover, Becker discloses one example of an underlying superframe structure with specific chip lengths for the UW, the UPs, and the interleaved data (see Becker, Fig. 20A, p. [0154]) and 

 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477